I ﬁttm’teh étateﬁ Qtnurt at appeals

For the Seventh Circuit
Chicago, Illinois 60604

May 22, 2003

Before

Hon. HARLINGTON WOOD, JR., Circuit Judge
Hon. FRANK H. EASTERBROOK, Circuit Judge

Hon. MICHAEL S. KANNE, Circuit Judge

No. 01-1166
JOHN BALDERSTON and JOHN Appeal from the United States Distn'ct
GABRIEL, Court for the Westem District
of Wisconsin
PIaintiﬁfs-Appellants,
No. 00-068
v.

Barbara E. Crabb,
FAIRBANKS MORSE ENGINE Chief Judge.
DIVISION OF COLTEC INDUSTRIES,

DeﬁandanI-Appellee.

ORDER

The opinion of the court in the above-entitled case, issued April 17, 2003, is amended as
follows:

The ﬁrst paragraph, third sentence, of the opinion should
read as follows:

The district court granted summary judgment in favor of
Fairbanks, ﬁnding that even if plaintiffs had established a prima
facie case of age discrimination, they had not offered sufﬁcient
evidence to support a ﬁnding that Fairbanks’ stated reasons for
termination were pretextual.